 Case: 1:21-cv-00037-NCC Doc. #: 13 Filed: 04/06/21 Page: 1 of 1 PageID #: 55



                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF MISSOURI
                                 SOUTHEASTERN DIVISION

 RONALD WHITE,                                   )
                                                 )
                 Plaintiff,                      )
                                                 )
           V.                                    )         No. 1:21-cv-00037-NCC
                                                 )
 DR. MICHAEL T. BAUMAN,                          )
                                                 )
                 Defendant,                      )

                                 MEMORANDUM AND ORDER

         This matter comes before the Court on plaintiff Ronald White's motion for voluntary

dismissal, which has been construed as a notice of dismissal pursuant to Fed. R. Civ. P. 41(a).

(Docket No. 12). In his earlier filings, plaintiff indicated that he had not yet exhausted his

administrative remedies. In the instant motion, he requests a dismissal without prejudice. Having

reviewed the motion, the Court finds that it should be granted. Therefore, this action will be

dismissed without prejudice. This dismissal will not count as a "strike" under 28 U.S.C. § 1915(g).

         Accordingly,

         IT IS HEREBY ORERED that plaintiffs motion for voluntary dismissal (Docket No. 12)

is GRANTED.

         IT IS FURTHER ORDERED that this action is DISMISSED without prejudice. A

separate order of dismissal will be entered herewith.

         IT IS FURTHER ORDERED that an appeal of this dismissal would not be taken in good

faith.

         Dated this   tiflt-day of           ., ~
                                     tl&d.? ~au)~,         2021.,      /


                                                 RONNIE L. WHITE
                                                 UNITED STATES DISTRICT JUDGE
